JS-CAND 44 (Rev. 07/19)

Case 4:20-cv-O060@ TWESELQOWER SHEHM/27/20 Page 1ofi

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
The Center for Investigative Reporting and Aura Bogado

DEFENDANTS

U.S. Department of Health and Human Services
County of Residence of First Listed Defendant
(IN U.S, PLAINTIFF CASES ONLY}

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff ‘alleua Wounly, LA
(EXCEPT IN U.S. PLAINTIFF CASES)

LOV Asai Bardnetdktes serterdp eXvatrsel , ‘Che Center tor
Investigative Reporting, 1400 65th St., Ste. 200,

Emeryville, CA, 94608. 510-982-2890

 

HekePadattinan Services Uttice ot General Counsel
90 7th St., Suite 4-500
San Francisco, CA 94103

 

ii. BASIS OF JURISDICTION (Place an “X” in One Box Only) Til. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for PlaintiffE

(For Diversity Cases Only) and One Box for Defendant)
I US.G t Plaintiff 3 Federal Questi . Pre DER PTE DEF

, .S. Government Plainti Federal Question sie7 ‘ . + Prinei *
(US. Government Not a Party) Citizen of This State I 1 Tucorporated or Principal Place “4 4

of Business In This State
, Citizen of Another State 2 “2 i ited cad Principat Pl: oo re)
X2 U.S. Government Defendant ‘4 Diversity of Business in An ther St ‘ ace

(Indicate Citizenship of Parties in Item [T1) wes : ‘ . 9 are 4

: Citizen or Subject of a 3 3 Foreign Nation’ 6 6
Foreign Country

 

 

  
 

IV. NATURE OF SUIT (Place an "X” in One Box Only)

  

 

 

 

   

 

422 Appeal 28 USC § 158

 

   

 

 

   

 

 

 

 

 

  

    

 

 

 

  

 

 

 

 

 

 

 

    

 

 

 

 
 

  

 

-375 False Claims Act

 

 

 

   
  

 

 

 

 

 

 

 

  

 

 

 

: PERSONAL INJURY ~~ —- PERSONAL INJURY 5 Drug Related Seizure o
120 Marine 310 Airplane “365 Personal Injury — Product Property 21 USC § 881 | 423 Withdrawal 28 USC 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Liability Liability 690 Other § 157 ___ $3729)
140 Negotiable Instrument 320 Assault, Libel & Slander 367 Health Care/ on LABOR. 2 | PROPERTY RIGHTS | 400 State Reapportionment
“150 Recovery of 330 Federal Employers’ Pharmaceutical Personal "710 Fair Labor Standards Act | : 820 Copyrights . “410 Antitrust
Overpayment OF Liabili Injury Product Liability : 430 Banks and Banking
, ty ' 720 Labor/Management 830 Patent s
Veteran’s Benefits 340 Marine 368 Asbestos Personal Injury Relations . “450 Commerce
151 Medicare Act / : oo Product Liability ’ 835 Patent—Abbreviated New } .
345 Marine Product Liability ‘740 Railway Labor Act Drug Application 460 Deportation
152 Recovery of Defaulted | 359 Motor Vehicle PERSONAL PROPERTY | 751 Family and Medical |» 840 Trademark “470 Racketeer Influenced &
Student Loans (Excludes 370 Other Fraud ey ee eee = Cc t Organizati
Veterans) 355 Motor Vehicle Product - Leave Act ER oirupt Organizations
“153 R f Liability -:371 Truth in Lending ‘790 Other Labor Litigation SOCIAL SECURIT! “480 Consumer Credit
: ‘ecovery © , 4 o aS
Overpayment 360 Other Personal Injury 380 Other Personal Property | “79, Employee Retirement a 861 BIA (1395ff) “485 Telephone Consumer
of Veteran’s Benefits 362 Personal Injury -Medical Damage Income Security Act -, 862 Black Lung (923) ___ Protection Act
160 Stockholders’ Suit Malpractice 385 Property Damage Product | IMMIGRATION 863 DIWC/DIWW (405(g)) 490 Cable/Sat TV
190 ony c i ' us Liability a Natnalivati 864 SSID Title XVI £850 Securities/Commodities/
her Contract RISONER PETITIONS... faturalization . Exchange
“195 Contract Product Liability —— Sea PETITIONS. __ Application OS REO) : 890 Other statutory Actions
196 Franchise 440 Other Civil Rights HABEAS CORPUS 465 Other Immigration FEDERAL AX SULTS : 801 Agricultural Acts
—__$____+—_ > 441 Voting 463 Alien Detainee Actions ms inti at er "
REAL PROPERTY 870 Taxes (U.S. Plaintiff or “993 Envi tal Matt
a : 442 Employment 510 Motions to Vacate Defendant) ~ Environmental Mai ers
210 Land Condemnation 443 Housing/ Sentence 971 IRS—Third Pa ity 26 USC x 895 Freedom of Information
“220 Foreclosure Accommodations '530 General § 7609 fe
230 Rent Lease & Ejectment 445 Amer. w/Disabilities~ 535 Death Penalty oe aon mroced
Employment inistrative Procedure
a0 Forts to Land ‘atyiti “446 Amer. w/Disabilities-Other OTHER ActReview or Appeal of
245 Tort Product Liability 448 Fd ° fi $40 Mandanus & Other Agency Decision
290 All Other Real Property cation 550 Civil Rights 950 Constitutionality of State
555 Prison Condition Statutes
560 Civil Detainee—
Conditions of
Confinement
Vv. ORIGIN (lace ain “X” in One Box Only)
1° Original 2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Mulltidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation—Transfer Litigation—Direct File
Cite the U.S. Civil Statute under which you are filing Wo not cite jurisdictional statutes unless diversity):
Vi. COTO PeeSaotr OF THOHMAUON ACL >. OS C2 Sy dardledonal statutes unless diversity
Brief description of oayse: . . ce
\clion under the Freedom ot Intormation Act tor injunctive and other appropriate reliet.
VII. REQUESTEDIN  CHECKIFTHISISACLASSACTION DEMANDS |)... . CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. : JURY DEMAND: Yes xX No
. i i . mo,
Vill. RELATED CASE(S), WUDGE ooo! DOCKET NUMBER

 

LE ANY (See instructions):

IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) x SAN FRANCISCO/OAKLAND

 

_SAN JOSE.——__ EUREKA-MCKINLEYVILLE

  

DATE ( 24 / 2026 SIGNATURE OF ATTORNEY OF RECORD

 
